           Case 1:18-cv-08650-SDA Document 65 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        12/8/2020
 Juan Carlos Alvarado, et al.,

                                 Plaintiffs,
                                                               1:18-cv-08650 (SDA)
                     -against-
                                                               ORDER
 New Rams Deli Plus, Inc., et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         The Court has reviewed the parties’ joint letter dated November 25, 2020 (ECF No. 64),

seeking approval of their proposed Settlement Agreement & Release (the “Agreement”) (ECF No.

64-1). For the reasons that follow, the application is denied without prejudice to renewal after

the parties have removed or modified Paragraph 9 of the Agreement in accordance with this

Order.

         Paragraph 9 of the Agreement provides that “Plaintiffs and Plaintiffs’ Attorneys will treat

the existence and terms of this Agreement as confidential,” and prohibits Plaintiffs and their

attorneys from “publish[ing] or publiciz[ing] . . . information about the existence or terms of this

Agreement in the media (print or broadcast) or on the Internet, including social media (e.g.,

Facebook, Twitter, Instagram, Snapchat).” (ECF 64-1 at ¶ 9(a).)

         Notwithstanding the fact that the Agreement has been filed on the public docket in this

action, “courts in this District have repeatedly held that, even when a settlement is publicly filed,

a provision that prohibits Plaintiff’s right to discuss the settlement is incompatible with the

purposes of the FLSA, namely, to ensure that workers are aware of their rights.” Arango v. Scotts

Co., LLC, No. 17-CV-07174 (KMK), 2019 WL 117466, at *3 (S.D.N.Y. Jan. 7, 2019) (requiring
          Case 1:18-cv-08650-SDA Document 65 Filed 12/08/20 Page 2 of 2




removal of confidentiality provision); see also, e.g., Amaro v. Barbuto, LLC, No. 16-CV-01581

(AJN), 2017 WL 476730, at *3 (S.D.N.Y. Feb. 2, 2017) (striking provision prohibiting parties from

divulging to the media “the fact or existence” of their settlement agreement); Burczyk v. Kemper

Corp. Servs., Inc., No. 15-CV-01483 (SIL), 2017 WL 11511165, at *1 (E.D.N.Y. Mar. 28, 2017)

(rejecting proposed social media restriction because, “considering the commonality of which

individuals communicate over the internet, preventing Plaintiffs from posting ‘on any social

media, website, blog or other form or Internet activity’ places a substantial burden on their ability

to openly discuss their experience”).

       Accordingly, the parties’ application for approval of the Agreement is denied without

prejudice. No later than December 22, 2020, the parties shall notify the Court of their intention

to either (a) file a revised settlement agreement and supporting materials consistent with this

Order, or (b) proceed with litigation. If the parties opt to file a revised agreement, they must

remove any provisions that would prevent Plaintiffs from truthfully communicating facts

concerning this litigation’s settlement.

SO ORDERED.

DATED:         New York, New York
               December 8, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
